Lons, J.
This bill is filed to set aside deeds of certain lands in Jackson county, which complainant alleges.defendant procured from him while he was in so enfeebled a condition, both physically and mentally, that the procuring of them was a fraud upon him..
"Complainant had lived for many years in Jackson county, and owned and possessed something over 300 acres of land. Defendant, when 8 or 9 years of age, was taken into his family, and remained there until past 21, when he went for himself. He thereafter married, and settled upon a farm in Mecosta county, which he had purchased. The complainant had some trouble with his wife. She had filed a bill for divorce against him in 1888, and a settlement was made with her by the complainant's deeding her a portion of his property, she agreeing to live separate and apart from him. Complainant was a man about 60 years of age at this time, and, it is alleged, had had a stroke of paralysis. In the fall of 1889 he wrote the defendant to sell off his personal property, and come to Jackson county, and live with him. This defendant did. ■ On December 27, 1889, complainant gave the deeds in question conveying to the defendant the lands in controversy, upon the agreement that the defendant should care for and support him *292so long as lie lived. The agreement was put in the form of a note, and, defendant claims, with a consideration of $5,000. There were two deeds made and recorded. A few days thereafter, the daughter of complainant, learning of the facts of the agreement, interfered, and insisted upon the arrangement being set aside. The parties soon came together, and a settlement was made by which the defendant deeded to the daughter one-half of the lands, taking up the $5,000 note, and giving one for $2,500, containing an agreement to care and provide for complainant during his life. The daughter thereafter deeded to complainant the lands so conveyed to her. In September, 1891, this bill was filed to set aside these deeds to defendant. The testimony was taken in open court, and, upon a full hearing, complainant’s bill was dismissed.
We think this decree should' be affirmed. The proposition that defendant should sell his personal propertjq and remove to Jackson county, came from complainant. His letters written about that time are clear and intelligible, and bear no evidence of being written by a man of weak mind. The deeds were made, and we think the proofs fall short of showing that the defendant took any undue advantage of the complainant; but, aside from this, it appears that, after the daughter learned that the deeds had been made, the parties met together, — complainant, defendant, the daughter, and her husband, — and a settlement was agreed upon, and a deed to one-half of the property made to the daughter, the old note being taken up, and a new one, and agreement for support, made. The daughter subsequently conveyed this half of the property to. the complainant. This settlement was agreed to by all the parties, and deliberately made, and no fraud or overreaching is proved in bringing about this arrangement. The court below saw the witnesses, and, after full hearing, dismissed .complainant’s bill.
*293The decree must be affirmed.
.The other Justices concurred.